Citation Nr: 1330782	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-08 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to undiagnosed illness.     

2.  Entitlement to service connection for a left knee disability, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a left ankle disability, to include as due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from August 2004 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  The Veteran currently resides within the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets further delay in adjudicating the Veteran's appeal, it is necessary to pursue still additional development to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran's DD Form 214, Certificate of Release or Discharge From Active Duty, shows that he served in the United States Army from August 2004 to August 2008, including service in Iraq from September 2006 to November 2007.  The form also reflects that the Veteran's Military Occupational Specialty (MOS) was as a Cargo Specialist and that he received the Iraq Campaign Medal, National Defense Service Medal, Global War on Terrorism Service Medal, Army Service Ribbon, and Army Achievement Medal.     

In this case, the Veteran contends that he developed chronic pain in his low back, left knee, and left ankle during service and that the pain continued after his discharge.  He maintains that he currently has low back, left knee, and left ankle disabilities that are related to his in-service pain of the low back, left knee, and left ankle.   

The Veteran's service treatment records show intermittent treatment for low back and left knee pain.  In March 2008, the Veteran was diagnosed with lumbago.  In May 2008, he was diagnosed with patellofemoral syndrome of the left knee.  With respect to left ankle problems, in February 2008, the Veteran sought treatment for left ankle pain and instability.  With respect to the Veteran's left knee, x-rays were taken in July 2006 and they were reported to be normal.  In February 2008, x-rays were taken of the Veteran's left ankle which were reported to show mild lateral malleolar soft tissue swelling.  The ankle mortise was in anatomic alignment.  A corticated ossific fragment was seen distal to the medial malleolus, which most likely represented the sequela of remote trauma.  The assessment was evidence of prior trauma; no acute findings.  

After service, in August 2008 the Veteran underwent a VA examination which was conducted by QTC Services.  The examination occurred 12 days after the Veteran's discharge.  Although the Veteran had complaints of pain in his low back, left knee, and left ankle, no underlying disability was diagnosed.  Specifically, the examiner stated that there was no pathology with respect to the Veteran's low back, left knee, or left ankle upon examination.      

VA Medical Center (VAMC) outpatient treatment records show that in April 2010, the Veteran had x-rays taken of his left knee and ankle.  The x-rays were reported to show no abnormalities.  Additional records reflect that in September 2010, the Veteran had a magnetic resonance imaging (MRI) taken of his left knee.  The MRI was interpreted as showing no definite meniscal tear or ligamentous injury.    

In the Appellant's Brief, dated in August 2013, the Veteran's representative, Disabled American Veterans (DAV), recognized that the Veteran had current pain in his low back, left knee, and left ankle, without any underlying diagnosed disability.  However, the DAV maintained that the Veteran's symptoms were due to his service in Iraq and should be considered under the provisions of 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) .

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) .
   
In this case, the Veteran served in Iraq from September 2006 to November 2007.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), the Veteran's status as a "Persian Gulf Veteran" is confirmed.  The Veteran has never been afforded a VA examination to address the presence of any undiagnosed illness due to his Gulf War service.  Given that no known diagnosis has been attributed to his low back pain, left knee pain, or his left ankle pain, the Board finds that a remand for a Gulf War examination is necessary in order to fully and fairly assess the merits of the Veteran's claims.  38 C.F.R. § 3.159(c)(4) .

In addition, the RO issued a Statement of the Case in February 2010.  Additional relevant evidence has been received since that time; however, no Supplemental Statement of the Case (SSOC) was issued.  This should be accomplished on remand.  

Finally, the Veteran should be sent a new VCAA letter, and any additional VA treatment records should be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) letter pertaining to service connection for a low back disability, a left knee disability, and a left ankle disability, all to include as due to an undiagnosed illness.  See 38 U.S.C.A. § 1117.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from August 2008 to March 2010 and dated since October 2011.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including low back pain, left knee pain, and left ankle pain.  

The examiner must review the claims file and state that the claims file was reviewed in the report.  Specifically, the examiner must review the Veteran's service treatment records which show that in July 2006, the Veteran was treated for complaints of pain in his left knee.  He stated that his left knee would hurt when he ran.  Upon physical examination, the lateral aspect of the left knee was tender on palpation.  Active flexion and active extension were not decreased.  There was no instability.  The assessment was of joint pain, localized in the knee.  The Veteran was placed on a profile.   X-rays were taken of the Veteran's left knee in July 2006.  The x-rays were reported to be normal.  In October 2007, the Veteran was treated for complaints of low back pain of 5 to 6 months duration.  The pain was non-radiating, had insidious onset, and increased with lifting.  The Veteran underwent physical therapy for his low back pain.  In November 2007, the Veteran was once again treated for complaints of low back pain.  The assessment was backache.  

In February 2008, x-rays were taken of the Veteran's left ankle because he had complaints of left ankle pain and instability.  According to the Veteran, his left ankle would snap out of place.  The x-rays were interpreted as showing no evidence of fracture.  The ankle mortise was in anatomic alignment.  There was mild lateral malleolar soft tissue swelling.  A corticated ossific fragment was seen distal to the medial malleolus, which most likely represented the sequela of remote trauma.  The assessment was evidence of prior trauma; no acute findings.  In March 2008, the Veteran was treated for complaints of low back pain.  He noted that he had experienced low back pain since 2007.  Upon physical examination, the lower back exhibited tenderness on palpation of the paraspinal region.  The Veteran had a muscle spasm in the lower back in the right paraspinal region.  The assessment was lumbago.  In May 2008, the Veteran was diagnosed with patellofemoral syndrome of the left knee and was placed on a physical profile.  His functional limitations included no marching and no jogging in place or jumping.  In a Report of Medical History, dated in June 2008, the Veteran stated that he had recurrent back pain, knee trouble, and used a corrective device.  It was indicated that the Veteran had experienced low back pain for the past year.  It was also noted that the Veteran had left knee pain and wore a corrective device on his left ankle.  

The VA examiner must also review the August 2008 QTC (VA) examination report.  

Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following:

(a) State whether the Veteran's complaints of pain in his low back, left knee, and left ankle are attributable to a known clinical diagnosis(es), OR whether those reported problems represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

(b) If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service treatment for low back pain, left knee pain, and/or left ankle pain.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  After completion of the above and any other development deemed necessary, review and readjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, provide the Veteran and his representative, if any, a supplemental statement of the case and an appropriate period of time must be allowed for response. Thereafter, the case must be returned to this Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


